Citation Nr: 1212926	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  08-15 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to ratings for the Veteran's bilateral hearing loss in excess of 30 percent prior to June 7, 2008, and 40 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1954 to February 1956.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) which granted a higher initial rating of 30 percent rating for service-connected bilateral hearing loss.  A July 2009 rating decision again increased the rating for bilateral hearing loss to 40 percent, effective from June 7, 2008 (date of VA examination showing increase in severity).  The Veteran has not expressed satisfaction with the ratings assigned for either of the "stages" on appeal.  Therefore, the issue has been characterized to reflect that staged ratings are assigned, and that both remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  The Veteran failed to report for a Travel Board hearing scheduled January 10, 2012.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to June 7, 2008, the Veteran's left ear hearing acuity had not been worse than Level V, and his right ear hearing acuity had not been worse than Level VIII (under Table VI); and no worse than Level VI in both ears under Table VIa.  

2.  From June 7, 2008, the Veteran's left ear hearing acuity was no worse than Level VII, and his right ear hearing acuity has not been worse than Level VIII.


CONCLUSION OF LAW

Ratings for bilateral hearing loss in excess of 30 percent prior to June 7, 2008, and in excess of 40 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.85 Diagnostic Code (Code) 6100, 4.86 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

This appeal involves the initial ratings assigned for bilateral hearing loss.  As the rating decision on appeal assigned a disability rating effective from the date of the original claim for benefits, and as a higher rating has been assigned for a portion of the appeal, statutory notice had served its purpose, and its application is no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Veteran has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues.").

Regarding VA's duty to assist, all appropriate development has been completed.  The RO arranged for VA audiological examinations in March 2004, April 2005, May 2006, and June 2008.  The Board finds these examinations adequate to assess the Veteran's bilateral hearing loss disability as the examiners obtained a reported history from the Veteran and associated symptomatology, and conducted thorough examinations of the Veteran by state-licensed audiologist, noting all findings necessary for a proper determination in the matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 

Legal Criteria, Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 4.7. 

"Staged" ratings may be warranted if the claim, as here, involves the initial rating assigned with a grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As explained below, the Board finds that the record does not reflect any further distinct periods of time when the criteria for a higher rating were met for the bilateral hearing loss disability.

The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  

Where the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on puretone threshold testing.  See 38 C.F.R. § 4.85, Table VIa.  One exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 decibels or greater.  Another occurs when the puretone threshold at 1000 hertz is 30 decibels or less, and the threshold at 2000 hertz is 70 decibels or more.  See 38 C.F.R. § 4.86(a)(b).  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Prior to June 7, 2008

March 2004 VA (QTC Services) audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
50
75
95
66
LEFT
50
55
70
75
63

Speech audiometry revealed speech recognition ability of 64 percent in the right ear and of 76 percent in the left ear.  Under Table VI, such hearing acuity constitutes Level VII hearing acuity in the right ear, and Level IV hearing acuity in the left ear.  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity warrants a 20 percent rating under Code 6100.  As there are no exceptional patterns of hearing impairment shown at this examination, evaluation under 38 C.F.R. § 4.86, is not for application.

An October 2004 VA audiology note showed pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
50
55
90
95
73
LEFT
45
50
60
65
55

Speech audiometry revealed speech recognition ability of 68 percent in the right ear and of 92 percent in the left ear.  Under Table VI, such hearing acuity constitutes Level VI hearing acuity in the right ear, and Level I hearing acuity in the left ear.  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity warrants a 0 percent rating under Code 6100.

April 2005 VA (QTC Services) audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
50
85
90
95
80
LEFT
50
65
70
75
65

Speech audiometry revealed speech recognition ability of 66 percent in the right ear and of 74 percent in the left ear.  Under Table VI, such hearing acuity constitutes Level VII hearing acuity in the right ear, and Level V hearing acuity in the left ear.  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity warrants a 30 percent rating under Code 6100.  As there are no exceptional patterns of hearing impairment shown at this examination, evaluation under 38 C.F.R. § 4.86, is not for application.

May 2006 VA (QTC Services) audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
75
90
95
76
LEFT
50
65
65
65
61

Speech audiometry revealed speech recognition ability of 54 percent in the right ear and of 70 percent in the left ear.  Under Table VI, such hearing acuity constitutes Level VIII hearing acuity in the right ear, and Level V hearing acuity in the left ear.  Under 38 C.F.R. § 4.85,  Table VII, such hearing acuity warrants a 30 percent rating under Code 6100.  As there are no exceptional patterns of hearing impairment shown at this examination, evaluation under 38 C.F.R. § 4.86, is not for application.

On February 2007 VA outpatient audiology evaluation the Veteran complained of difficulty hearing and understanding speech.  He reported poor hearing aid performance.  He stated that the hearing aids did not work.  Physical examination and listening check identified hearing aid sound ports were blocked with debris; and his external auditory canals (both ears) were also with debris.  He underwent cerumen removal and his hearing aid was repaired.  It was noted that the Veteran reported improved speech understanding, and comfortable hearing aids fit.  Following cerumen removal audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
73.4
79.5
75.3
69.6
74
LEFT
74.5
71.1
73.3
62.8
70

The audiologist noted "minimal change in hearing from [October 2004]."  Under Table VIa, such hearing acuity constitutes Level VI hearing acuity in both ears.  Given that bilateral speech recognition scores were not reported, Table VI is not for application.  Under Table VII, such hearing acuity warrants a 30 percent rating under Code 6100.  

The preponderance of the evidence is thus against the claim for a higher rating for hearing loss prior to June 7, 2008.  The audiological test with findings most favorable to the Veteran (i.e., showing the greatest degree of hearing impairment) is the VA audiometry conducted in May 2006.  Comparing those findings to the criteria in Table VI establishes that the worst hearing acuity shown during the appeal period is Level VIII hearing in the right ear and Level V hearing in the left ear.  Such hearing acuity warrants a 30 percent rating under Code 6100.  See 38 C.F.R. § 4.85, Table VII.

Further, additional staged ratings clearly are not warranted for the period prior to June 7, 2008.  See Fenderson, 12 Vet. App. at 126.  Significantly, the Veteran was examined by VA three times during this period, and none of those audiometry results, or the results noted in the audiological treatment records showed a 40 percent (or greater) level of hearing loss disability.  

The Veteran seems to be asserting that a higher rating is warranted based on the findings of the February 2007 audiological treatment record.  However, as explained above, the audiometry results noted in that record do not equate with hearing at the 40 percent disability level or higher.  The Veteran is competent to report hearing loss.  "Lay testimony is competent to establish the presence of observable symptomatology but is not competent to prove that which would require specialized knowledge or training."  Jandreau v. Shinseki, 23 Vet. App. 12, 15 (2009).  However, as a layperson, he is not competent to establish the level of hearing disability by his own opinion.  The rating of hearing loss disability involves the mechanical application of the rating schedule to findings of controlled audiometry, which here results in a 30 percent rating prior to June 7, 2008. See Lendenmann, 3 Vet. App. at 349.

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, in his or her final report a VA audiologist must fully describe the functional effects caused by a hearing disability.  The April 2005 and May 2006 VA examiners noted that "the functional impairment is difficulty understanding speech" and that the condition did not result in any time lost from work.  

The Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  The Board concludes that referral for an extra-schedular rating under 38 C.F.R. § 3.321(b) is not warranted.  The schedular criteria specifically contemplate the level of hearing acuity (and thus associated impairment of function; see 38 C.F.R. § 4.1) shown, and the Veteran has not reported any additional functional effects of his hearing loss.  Consequently the schedular criteria are not inadequate.  See Thun v. Peake, 23 Vet. App. 111 (2008).  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  Thus, for the period prior to June 7, 2008, the Veteran's left ear hearing acuity had not been worse than Level V, and his right ear hearing acuity had not been worse than Level VIII (under Table VI); and no worse than Level VI in both ears under Table VIa.  

Accordingly, a rating in excess of 30 percent prior to June 7, 2008 for bilateral hearing loss is not warranted.

From June 7, 2008

On June 7, 2008, VA audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
65
80
100
105
88
LEFT
70
75
85
95
81

Speech audiometry revealed speech recognition ability of 58 percent in the right ear and of 62 percent in the left ear.  The Veteran was noted to be retired.

As the puretone threshold is 55 decibels or more at each specified frequency, there is an exceptional pattern of hearing impairment shown at this examination, and evaluation under 38 C.F.R. § 4.86 is for application.  Under these circumstances, either Table VI or Table VIa may be applied, whichever results in the higher rating.  Under Table VI, such hearing acuity constitutes Level VIII hearing acuity in the right ear, and Level VII hearing acuity in the left ear.  Under Table VIa, such hearing acuity likewise constitutes Level VIII hearing acuity in the right ear, and Level VII hearing acuity in the left ear.  38 C.F.R. § 4.86.  Thus, with the application of either Table VI or VIa, under 38 C.F.R. § 4.85, Table VII, such hearing acuity warrants a 40 percent rating under Code 6100.  Accordingly, a rating in excess of 40 percent from June 7, 2008, for bilateral hearing loss is not warranted.

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, in his or her final report a VA audiologist must fully describe the functional effects caused by a hearing disability.  The 2008 VA examiner noted that the Veteran's primary complaints were of his service-connected tinnitus interfering with communication and hearing and making it difficult for him to fall asleep at night.  

The Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  The Board concludes that referral for an extra-schedular rating under 38 C.F.R. § 3.321(b) is not warranted.  The schedular criteria specifically contemplate the level of hearing acuity (and thus associated impairment of function; see 38 C.F.R. § 4.1) shown, and the Veteran has not reported any additional functional effects of his hearing loss.  Consequently the schedular criteria are not inadequate.  See Thun v. Peake, 23 Vet. App. 111 (2008).  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  Thus, for the period from June 7, 2008, the Veteran's left ear hearing acuity had not been worse than Level VII, and his right ear hearing acuity had not been worse than Level VIII under either Table VI or VIa.  

Accordingly, a rating in excess of 40 percent from June 7, 2008 for bilateral hearing loss is not warranted.


ORDER

Ratings for bilateral hearing loss in excess of 30 percent prior to June 7, 2008, and in excess of 40 percent from that date, are denied.



____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


